DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 10/19/21.  Claim 2 has been cancelled.  Claims 1, 3-30 are pending.  Claims 1 and 12 have been amended.  Claims 16-30 have been withdrawn.  Claims 1, 3-15 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below due to the claim amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-15 are rejected under 35 U.S.C. 103(a) as being obvious over Alpert et al. (WO 2012/130698 A1, of record) in view of Asari et al. (US Patent Application 2014/0220063 A1, of record).  
The instant claims are directed to a method of treating acne in a subject by administering a composition consisting of diindolylmethane and vitamin A palmitate, wherein the composition is in a solid dosage form that disintegrates when placed in the sublingual or buccal cavity.  
Alpert et al. teach a method of treating a skin condition (claim 32) by administering a substituted or unsubstituted diindolylmethane (claim 1) and vitamin A palmitate (claim 8, figure 1), wherein the skin condition is acne (claim 18).  A preferred daily dosage is 18-75 mg (bridging paragraph on pages 11-12).  Patients were administered this composition over the course of 3 months (entire page 17).  Oral or topical administration, in the form of a tablet, capsule, gel, cream, or ointment, is taught (claims 19-20), however, any route of administration may be used (page 11, first full paragraph).  This composition is adapted for increased bioavailability (claim 23) or 
However, Alpert et al. fail to disclose a solid dosage form that disintegrates when placed in the sublingual or buccal cavity.  
Asari et al. teach a vaccine composition containing an antigen (abstract) that can be administered via sublingual or buccal routes (paragraph 0004).  The composition also comprises at least one Th2 cell differentiation inhibitor (paragraph 0024), for example 3,3’-diindolylmethane (Table 46, example 722; Table 47, example 791; Table 48, example 857).  Although examples 722, 791, and 857 are liquid formulations for sublingual administration, Asari et al. clearly teach that compositions for sublingual or buccal administration can also be half-solid and solid formulations, such as an orally-disintegrating tablet (paragraphs 0258, 0264, 0308-0309, 0319).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to formulate a composition comprising diindolylmethane and vitamin A palmitate for a method of treating acne, as taught by Alpert et al., into an orally-disintegrating tablet that can be administered by a sublingual or buccal route, as taught by Asari et al.  
A person of ordinary skill in the art would have been motivated to treat a subject with acne by administering an orally-disintegrating tablet comprising diindolylmethane and vitamin A palmitate by a sublingual or buccal route because Alpert et al. teach that any known route of administration may be used, in general.  Furthermore, Asari et al. teach that diindolylmethane is known to be administered sublingually as a liquid or as an orally-disintegrating tablet  Therefore, one of ordinary skill in the art would have had 
The Examiner notes that the limitations drawn to increased bioavailability, Cmax in plasma, AUC, Tmax, percentage effluxed by P-gp, percentage effluxed by OATP, percentage metabolized by CYP3A4, CYP1A2, or CYP2B6 are obvious to occur in vivo since these are mechanism of action that will occur when the same compounds are being administered to the same subject at the same dosage.
Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.

Response to Arguments
Applicant argues that Asari’s disclosure regarding DIM in sublingual form is limited to liquids, and not solid forms as required now by the amended claims.  Furthermore, nothing in Asari indicates another form of sublingual formulation is beneficial or desirable, nor is there any guidance on how to formulate DIM into a non-liquid sublingual formulation.
This is not persuasive because Applicant has misunderstood the scope of what Asari teaches.  As explained above in the rejection, Asari’s vaccine compositions are in no way limited to liquid sublingual formulation, but also encompass solid formulations, such as an orally-disintegrating tablet for use in a sublingual or buccal route.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627